POULIOT, J.
This cause is before the Court on defendant’s motion for a new trial after a jury returned a verdict for the plaintiff for $364.08.
Plaintiff’s claim is for money due him for building a cement wall for the *263defendant under tlie terms of a written agreement.
For plaintiff: Pettine, Godfrey & Cambio.
For defendant: Armenag Thoma-sian.
There is no dispute that the wall was built. The defendant’s defense consists of claims that the wall was not built according to the specifications or in a workmanlike manner. He produced a witness, Mr. Douglas, a contractor and builder, to testify as to defects and costs of remedying same, who finds more trouble with the wall than defendant himself and who goes to the extent of asserting that the wall would crumble after going through one winter, although all the testimony as to the fact is that the wall in going through at least two winters has not bulged a single inch but was at the time of the trial in the same condition as when built.
The plaintiff has sustained the burden of proving his case by ample evidence, not only of- his own witnesses but also by the testimony of the defendant himself.
The jury’s verdict was proper and the damages awarded are in accordance with the evidence. The entire verdict is sustained.
Defendant’s motion for a new trial is denied.